Title: From James Madison to Virginia General Assembly, 1 March 1817
From: Madison, James
To: Virginia General Assembly



March 1, 1817

I have recd., fellow Citizens from Governor Preston, your address of the 22d. Ulto: The sentiments which it conveys are particularly endeared to me, as those of a State, with which I am connected by the ties of my birth & of my home; and by the recollections of its confidence & partiality, commencing at an early stage of my life, and continued under different public manifestations, to the moment of my final return to the Station of a private Citizen.  The language of the address derives a further value from the high Character which the State of Virga. has justly acquired by its uniform devotion to free Govt.; and by a constancy & zeal in maintaing. the national rights; which no sufferings nor sacrifices could impair.  Nor can I be insensible to the consideration, that this expression of kindness & approbation, comes at the close of my public career, thro’ a period of uncommon difficulties and embarrassments.
A candid review of the entire period of which that made a part will always do justice to the course of policy, which, under peculiar circumstances never likely to recur, was sanctioned by the national voice, and pursued by the national Councils.  The review will shew that the obstinate rivalship of powerful nations in trampling on our clearest rights and our dearest interests, left no option but between resistance and degradation; that a love of peace and a hope of justice, selected every mode of resistance short of war, in preference to war; that altho’ the appeals made to the commercial interests and the mutual jealousies of the contending powers, was, at length not without effect in producing a relinquishment of the aggressive system, even by the power agst. which war was declared, and before the declaration, yet the relinquishment was at too late a day to prevent the war; that it is strictly true therefore that this last resort was not made, untill the last hope had been extinguished, that a prostration of the national character & of the national rights, could be otherwise avoided.  It is of record also that not a moment was lost after the sword was drawn, in opening the way to reconciliation; nor an opportunity permitted by self respect, untried, till it was at length restored to the scabbard where it now happily remains.
On the prosperous condition of our Country which has succeeded a conflict, rendered peculiarly severe, and peculiarly glorious, by contingent events as flattering to our adversaries, as they were unlooked for by either party, I cordially unite in your congratulations; as well as in the hope that all the lessons afforded by the past, may contribute to the future security & increase of the blessings we now enjoy.
Through the remaining days of a life hitherto employed with little intermission in the public services, which you so much overvalue, my heart will cherish the affectionate sentiments which the representatives of my native State have addressed to me; and will offer its fervent prayers for the public prosperity & individual happiness of its Citizens
